.,

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT                                                    AUG l 9 Zln9
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     LL.t:R~. US   r_)j:,;. fRICl   COURT
                    UNITED STATES OF AMERICA                               JUDGMENT IN A CRI &IU:-ffi'M!IJRiCT OF CALIFORNIA
                                                                                                                                           IJEPUiY
                                                                           (For Offenses Committed On orL!lfl.J;.~-[l.be~,.l.ll&:.)-t,\i~=:..:=-"-':..,
                                       V.

                  ANTONELLA CORINA DAVILA (2)                                Case Number:          l 8CR3343-CAB

                                                                          BENJAMIN B. KJNGTON
                                                                          Defendant's Attorney
     USM Number                        71415298

     •-
     THE DEFENDANT:
      181 pleaded guilty to count(s)        ONE (1) OF THE TWO-COUNT SUPERSEDING INFORMATION

      D  was found guilty on count(s)
         after a olea of not ,miltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
     Title & Section                    Nature of Offense                                                                      Number(s)
     18 USC 545                         SMUGGLING GOODS INTO THE UNITED STATES                                                           \
                                        (FELONY)




          The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D      The defendant has been found not guilty on count(s)

     lg] Count(s)      REMAINING AGAINST DEFENDANT                  are         dismissed on the motion of the United States.

            Assessment : $ 100.00
     lg]    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
            waived and remitted as uncollectible.
     D      NTA Assessment*: $
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     C8:I   No fine                •    Forfeiture pursuant to order filed                                               , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                          August 12~


                                                                          HON. Cathy Ann Bencivenga
                                                                          UNITED STATES DISTRICT JUDGE
,,

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                 ANTONELLA CORINA DAVILA (2)                                              Judgment - Page 2 of 2
     CASE NUMBER:               18CR3343-CAB

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      24MONTHS.




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      IZl   The court makes the following recommendations to the Bureau of Prisons:
            PLACEMENT IN A FACILITY WITHIN THE STATE OR AREA OF NEBRASKA TO FACILITATE
            FAMILY VISITATIONS.




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant must surrender to the United States Marshal for this district:
            •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            •     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •      Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL
II

                                                                                                            18CR3343-CAB
